Citation Nr: 1641871	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  11-23 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this matter rests with the RO in Montgomery, Alabama.

In his July 2011 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  In a written statement received in December 2014, the Veteran requested to withdraw the request for a hearing before the Board.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2015).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's posttraumatic stress disorder (PTSD) was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, was not shown.

2.  Throughout the appeal period, the Veteran's service-connected PTSD did not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2015).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.

A June 2010 VA mental health note indicates the Veteran was transported to a private hospital, Riverview Hospital, for mental health treatment.  However, in a subsequent June 2010 VA mental health treatment note, the Veteran reported that he waited for three hours at the emergency room at Riverview Hospital before walking out.  Accordingly, the Board finds there are no mental health treatment records from Riverview Hospital to be obtained.

Further, upon the March 2009 VA examination, the Veteran reported that he was unemployed, and that he had retired due to a physical problem.  The Board notes it is unclear whether the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In general, VA has a duty to obtain SSA records when it has actual notice that the veteran is receiving SSA benefits, and there is a potential that such records are relevant to the veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, however, the evidence of record indicates the Veteran's physical problem was contact dermatitis due to a severe rubber allergy, and not related to his service-connected PTSD.  See March 2009 VA examination report.  As such, the Board concludes that the evidentiary record does not establish a reasonable possibility that there are SSA records relevant to the claim on appeal, and it is not necessary to attempt to obtain them before reaching a decision in this matter.

The Veteran was afforded two VA PTSD examinations during the appeal period, in March 2009 and December 2015.  Both VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination reports also discuss the impact of the disability on the Veteran's daily living.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the March 2009 and December 2015 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).
Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in 2016, this claim is governed by the DSM-5.

However, under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Schedular Analysis

The Board initially notes that, in addition to PTSD, diagnoses of other nonservice-connected mental disorders are of record, to include anxiety disorder not otherwise specified (NOS), and a possible cognitive disorder.  See, e.g., December 2015 VA examination report; December 2013 mental health note.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected mental disorders and those caused by his service-connected PTSD.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, his VA examination reports, a letter from his treating VA psychologist, and the lay statements of record, the Board finds that a disability rating in excess of 50 percent is not warranted.

The Board notes the Veteran's VA mental health provider assigned a GAF score of 45 in May 2008, which suggests serious symptoms or any serious impairment in social, occupational, or school functioning.  His VA providers assigned GAF scores of 55 and 60 between October 2008 and March 2014, and the March 2009 VA examiner assigned a GAF score of 55, which suggest moderate symptoms or moderate difficulty in social or occupational functioning.  However, the Board finds that the Veteran's PTSD symptoms, including their frequency, severity, and duration, more nearly approximate those enumerated in the schedule of ratings for mental disorders for a 50 percent disability rating, not a 70 percent disability rating.  Further, the Board finds the totality of the medical and lay evidence of record indicates the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a disability rating in excess of 50 percent.  See 38 C.F.R. § 4.130.

First, the evidence of record indicates one of the Veteran's most consistent PTSD symptoms throughout the appeal period is sleep disturbances.  See, e.g., September 2015 VA mental health note; June 2015 VA mental health note; March 2015 VA mental health note; September 2014 VA mental health note; June 2014 VA mental health note; March 2014 VA mental health note; December 2013 VA mental health note; October 2013 VA mental health note; July 2013 VA mental health note; April 2013 VA mental health note; January 2013 VA mental health note; October 2012 VA mental health note; July 2012 VA mental health note; October 2011 Dr. J.M.B. letter; October 2011 VA mental health note; March 2009 VA examination report; May 2008 VA mental health note.  The Veteran has also reported occasional nightmares.  See, e.g., December 2015 VA examination report; December 2013 VA mental health note; October 2013 VA mental health note; October 2011 Dr. J.M.B. letter; October 2011 VA mental health note; January 2011 VA mental health note; October 2010 VA mental health note; July 2010 VA mental health note; May 2010 VA mental health note; March 2010 VA mental health note; March 2009 VA examination report; January 2008 VA mental health note.  However, chronic sleep impairment is a symptom enumerated in the schedule of ratings for mental disorders for a 30 percent disability rating.

Next, the evidence of record does not indicate that the Veteran was enrolled in school or any sort of educational or training program during the appeal period.  Accordingly, deficiencies in the area of "school" under 38 C.F.R. § 4.130 is inapplicable.

The Board finds that the totality of the evidence of record indicates the Veteran's PTSD symptoms did not result in deficiencies in the area of thinking as contemplated by a 70 percent disability rating.  

During the beginning of the appeal period, the Veteran's PTSD was manifested by intrusive thoughts and memories that were frequent, however they became less frequent and intense over the years.  See October 2011 Dr. J.M.B. letter; January 2011 VA mental health note; October 2010 VA mental health note; July 2010 VA mental health note; May 2010 VA mental health note; March 2010 Va mental health note; March 2009 VA examination report; May 2008 VA mental health note; March 2008 VA mental health note.  

During the appeal period, the Veteran's PTSD has also been manifested by memory impairment, impaired concentration, as well as more recently, possible cognitive issues.  The Veteran's impaired concentration was reported upon an October 2008 VA mental health visit, and upon VA examination in March 2009 the examiner stated the Veteran had a short attention span.  In a March 2009 statement, the Veteran reported he was doing better with his name memory, and that he had found a cap with his last name on it.  Upon the March 2009 VA examination, the Veteran's remote and recent memory was found to be mildly impaired, but the Veteran's immediate memory was reported as normal.  The Veteran reported to the examiner that he thought he was forgetting things he should remember, and that he had to make notes to keep track of his appointments.  

In November 2015, the Veteran's adult son called his treating VA psychologist to report that the Veteran seemed to be having more confusion recently, and a gradual increase in cognitive issues.  The Veteran's son indicated he did not feel the Veteran was experiencing an acute medical issue, but only that he wanted the Veteran's treating psychologist to be aware of the issue, and to observe the Veteran upon their next session.  Upon a December 2015 VA mental health visit, the Veteran reported to his psychologist that he thought he was doing better regarding his cognitive functioning.  He reported that he still had mild problems with word-finding at times, but the Veteran denied any periods of confusion, disorientation, getting lost, etc.  Upon VA examination in December 2015, the Veteran's listed PTSD symptoms included mild memory loss, such as forgetting names, directions, or recent events, and the Veteran reported increased memory problems over time.  The December 2015 VA examiner also stated the Veteran appeared to have difficulty recalling his personal history, to include his work history, but that a brief cognitive screen was discontinued after limited information was able to be obtained, as the Veteran politely declined some elements.  The December 2015 VA examiner stated a cognitive disorder could not be ruled out.

The Board finds that the totality of the evidence of record indicates the Veteran's intrusive thoughts and memories, memory impairment, impaired concentration, and possible cognitive issues more nearly approximate impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), difficulty understanding complex commands, and impaired abstract thinking, symptoms contemplated under the schedule of ratings for mental disorders to warrant a 50 percent rating.  

As discussed above, the Veteran has reported problems remembering names, appointments, and word-finding, and the March 2009 and December 2015 VA examinations indicated mild memory loss related to remote and recent memory, to include names.  Although the Veteran's March 2009 statement may indicate the Veteran was having difficulty remembering his own name, as he indicated he had found a cap with his own last name on it, the objective medical evidence of record does not indicate the Veteran has experienced such severe memory loss during the appeal period.  Further, although the Veteran seemed to have difficulty recalling his work history upon VA examination in December 2015, it is not clear from the examination report that the Veteran could not remember his past occupations, or whether he simply could not recall the details of his work history.  As will be discussed in more detail below, the evidence of record indicates the Veteran has not worked since 2007, but has been able to recall details of his work history during the appeal period, as reported in VA treatment records.  Accordingly, the Board finds the totality of the evidence of record has not indicated memory loss of such frequency, severity, and duration as memory loss for names of close relatives, his own occupation, or his own name, as would be contemplated by a 100 percent disability rating.

Further, the medical evidence of record indicates the Veteran has consistently been fully oriented, and his speech has consistently been reported as coherent and goal-directed.  See, e.g., December 2015 VA examination report; March 2014 VA mental health telehealth note; December 2013 VA mental health note; October 2013 VA mental health note; July 2013 VA mental health note; April 2013 VA mental health note; July 2012 VA mental health note; May 2012 VA mental health note; January 2012 VA mental health note; October 2011 VA mental health note; March 2009 VA examination report; March 2009 VA mental health note; December 2008 VA mental health note; October 2008 VA mental health note; January 2008 VA mental health note.  The Veteran has also denied any periods of confusion, disorientation, getting lost, etc.  See December 2015 VA mental health note.  Accordingly, the Board finds the Veteran's impaired concentration and possible cognitive impairment, to include possible periods confusion as related by the Veteran's son, and problems finding words, more nearly approximate difficulty in understanding complex commands and impaired abstract thinking, as contemplated by a 50 percent disability rating.  The totality of the evidence of record does not indicate the Veteran's cognitive impairment is of the frequency, severity, or duration as disorientation to time or place as contemplated by a 100 percent disability rating, or spatial disorientation or circumstantial, circumlocutory, or stereotyped speech, symptoms contemplated under the schedule of ratings for mental disorders to warrant a 70 percent rating.

Further, the evidence of record does not suggest the Veteran has experienced any psychotic features, auditory or visual hallucinations, or delusions.  See December 2015 VA examination report; March 2014 VA mental health telehealth note; December 2013 VA mental health note; October 2013 VA mental health note; July 2013 VA mental health note; April 2013 VA mental health note; July 2012 VA mental health note; May 2012 VA mental health note; January 2012 VA mental health note; October 2011 VA mental health note; March 2009 VA examination report; March 2009 VA mental health note; December 2008 VA mental health note; October 2008 VA mental health note; January 2008 VA mental health note.  

Accordingly, the Board finds that during the appeal period, the totality of the evidence of record does not show that the Veteran's PTSD symptoms resulted in deficiencies in the area of thinking to warrant a disability rating in excess of 50 percent.

Regarding the Veteran's judgment, the evidence of record indicates the Veteran's PTSD has been manifested by irritability and anger control problems during the appeal period.  See, e.g., October 2011 Dr. J.M.B. letter; January 2012 VA mental health notes; October 2008 VA mental health note; May 2008 VA mental health note.  In a March 2009 statement, the Veteran reported he is hard to live with, and that he will "blast out" or "come off on people," in that he will "run [his] mouth," but that he would not be violent.  Similarly, upon VA examination in March 2009, the Veteran reported he would get verbally abusive when angry, even to his mother.  
On one occasion in June 2010, a VA mental health note regarding a call by the Veteran to the VA National Suicide Prevention Hotline indicated the Veteran had expressed homicidal ideation toward his mother.  The Veteran reported that his mother was driving him crazy and following him around, and admitted to grabbing her by the jaw.  The Veteran reported that while he did have firearms in the home, he would not use them and he did not want to hurt her, but that he wanted help, and agreed to have the local police department sent to the home.  After a second call to the hotline the following morning, the Veteran was instructed to come in to see his treating VA psychologist.  A treatment note regarding that visit indicates the Veteran denied any thoughts of harm to others, and denied making any physical contact with his mother.  The Veteran reported he had been drinking "way too much" the previous day, and related situational stressors which had enraged him.  The Veteran admitted the incident likely would not have happened if he had not been drinking, and the Veteran at that point reported he felt stable.

As will be discussed in further detail below, the evidence of record indicates the Veteran's periods of irritability and anger outbursts often coincided with situational stress related to caring for his elderly mother who lived in his home.  However, the evidence also indicates the Veteran's irritability was related to his drinking.  The evidence of record indicates the Veteran consumed up to five-to-six alcoholic drinks per day during the appeal period.  See October 2011 VA mental health note; October 2008 VA mental health note.  While the Veteran would reduce his alcohol consumption at times down to one-to-three drinks per day, the Veteran did not fully stop his alcohol use until about June 2012.  See, e.g., July 2012 VA mental health notes; September 2011 VA mental health note; January 2011 VA mental health note; October 2010 VA mental health note; July 2010 VA mental health note; March 2010 VA mental health note; September 2009 VA mental health note; March 2009 VA examination report.  However, the evidence indicates that once the Veteran's alcohol use stopped, his irritability decreased.  See, e.g., December 2015 VA examination report.  The Veteran would report occasional increases in irritability, but related these periods to situational stress often regarding his mother, and related that he was often doing better with the frustrations regarding the care of his mother by trying to remain more positive about the situation, and that he would feel better after venting his frustrations.  See, e.g., June 2015 VA mental health note; January 2013 VA mental health note; May 2012 VA mental health note; January 2012 VA mental health notes.

Accordingly, the Board finds the Veteran's irritability and anger outbursts throughout the appeal period, to include while he was still using alcohol, more nearly approximated disturbances of motivation and mood, as contemplated by a 50 percent disability rating.  Although the June 2010 treatment note regarding the Veteran's call to the crisis line indicated the Veteran was experiencing homicidal ideation, the totality of the evidence of record indicates that the Veteran did not actually want to harm his mother during that incident, and the evidence of record does not indicate any other periods of potential harm to others or homicidal ideation.  Although upon the March 2009 VA examination the Veteran reported he trusted almost no one and would carry a pistol at all times except at VA, the VA examiner related this report to the Veteran's hypervigilence, and did not indicate the Veteran posed a threat of harm to others.  Accordingly, the Board finds this is not of the frequency, severity, or duration of a persistent danger of hurting others as contemplated by a 100 percent rating.  

The Veteran has indicated that while he might lash out verbally during periods of irritability or anger, the Veteran has not indicated that has ever been, or wanted to be, physically violent toward others.  Further, the evidence of record indicates the Veteran's periods of irritability and angry outbursts have often been related to situational stressors, such as the care of his mother.  Accordingly, the Board also finds that this is not of the frequency, severity, or duration as impaired impulse control, such as unprovoked irritability with periods of violence, symptoms contemplated under the schedule of ratings for mental disorders to warrant a 70 percent rating.

The evidence of record indicates the Veteran's PTSD was manifested by suicidal ideation at one point during the appeal period.  Upon a November 2008 VA mental health visit, the Veteran reported some thoughts regarding death, but denied any active suicidal ideation.  In a March 2009 statement, the Veteran stated he would sometimes think about "getting out of this world," but stated that would not be fair to his grandson.  Further, upon VA examination in March 2009, the VA examiner reported the Veteran had suicidal ideation, but that he denied any plans or intent, saying he could not do that to his grandson.  Upon a January 2010 VA treatment note, the Veteran reported one period of morbid thoughts over the holidays, but denied hopelessness and thoughts of self harm.  However, the totality of the medical evidence of record indicates that except for those few instances noted above, throughout the appeal period, the Veteran has continuously denied active or passive suicidal ideation, or any lethal ideation, and suicide risk screens and assessments repeatedly indicated a low suicide risk.  Accordingly, the Board also finds that this is not of the frequency, severity, or duration as the suicidal ideation or impaired impulse control as contemplated under the schedule of ratings for mental disorders to warrant a 70 percent rating.  Instead, the Board finds the Veteran's brief period of suicidal ideation around March 2009, with some morbid thoughts in November 2008 and January 2010, more nearly approximate a disturbance of motivation or mood, a symptom enumerated under the schedule of ratings for mental disorders to warrant a 50 percent rating.

The medical evidence of record indicates the Veteran's VA mental health professionals have repeatedly found the Veteran's insight and judgment to be fairly intact throughout the appeal period.  See March 2014 VA mental health telehealth note; December 2013 VA mental health note; October 2013 VA mental health note; July 2013 VA mental health note; April 2013 VA mental health note; July 2012 VA mental health note; May 2012 VA mental health note; January 2012 VA mental health note; October 2011 VA mental health note; March 2009 VA mental health note; December 2008 VA mental health note; October 2008 VA mental health note; January 2008 VA mental health note.  Upon VA examination in March 2009, the VA examiner found the Veteran understood the outcome of his behavior and had fair impulse control, and that he understood he has a problem.  Accordingly, the Board finds the Veteran's PTSD symptoms have not resulted in deficiencies in judgment as contemplated by a 70 percent disability rating.

Regarding the Veteran's mood, the evidence of record indicates one of the Veteran's most consistent PTSD symptoms throughout the appeal period is anxiety.  See, e.g., December 2015 VA examination report; September 2015 VA mental health note; June 2015 VA mental health note; March 2015 VA mental health note; September 2014 VA mental health note; June 2014 VA mental health note; March 2014 VA mental health note; December 2013 VA mental health note; October 2013 VA mental health note; July 2013 VA mental health note; April 2013 VA mental health note; January 2013 VA mental health note; October 2012 VA mental health note; July 2012 VA mental health note; October 2011 Dr. J.M.B. letter; October 2011 VA mental health note; August 2009 VA mental health note; May 2009 VA mental health note; March 2009 VA examination report; December 2008 VA mental health note; August 2008 VA mental health note; May 2008 VA mental health note.  The medical evidence of record indicates the Veteran's anxiety has been repeatedly reported as mild, with slight increases in anxiety at times, to include with inactivity.  See, e.g., December 2015 VA examination report (Veteran states he was anxious in the past but has reportedly reduced over time); December 2013 VA mental health note (appears mildly anxious; gets anxious at times, but denies any prolonged or severe anxiety); October 2013 VA mental health note (mood appears mildly anxious); July 2013 VA mental health note (appears mildly anxious, does get anxious at times); April 2013 VA mental health note (gets anxious at times, mood appears mildly anxious); October 2012 VA mental health note (still anxious at times, but has improved); July 2012 VA mental health note (mood appears mildly anxious); May 2012 VA mental health note (mood appears mildly anxious); August 2009 VA mental health note (slight increase in anxiety with inactivity); May 2009 VA mental health note (continues to have periods of anxiety); March 2009 VA mental health note (mood appears mildly anxious); December 2008 VA mental health note (mood appears mildly anxious, working on coping); October 2008 VA mental health note (mood appears mildly anxious).

Further, the evidence of record also indicates the Veteran's PTSD has been manifested by hypervigilence, an increased startle response, and panic attacks.  See, e.g., December 2015 VA examination report; October 2011 Dr. J.M.B. letter; March 2009 VA examination report.  At most, the Veteran has reported experiencing panic attacks one-to-two times per week.  See March 2009 VA examination report.  Further, upon VA examination in December 2015, the Veteran reported a remote history of panic attacks, indicating they no longer occur, and the examiner noted the Veteran's symptoms included suspiciousness, but did not indicate a severity to the degree of still trusting almost no one, as had been reported upon VA examination in March 2009.  See also October 2011 VA mental health nursing note (has not had any recent panic attacks).  Accordingly, the Board finds that the evidence of record indicates that the Veteran's mild anxiety, hypervigilence, and history of panic attacks more nearly approximate panic attacks more than once a week, a symptom which warrants a 50 percent rating.  

Similarly, the Veteran's PTSD has also often been manifested by depression during the appeal period.  However, the Veteran's depression has been reported mostly as mild, and under fairly good control with his medications.  See, e.g., December 2015 VA examination report (denied problems with depression); December 2014 VA mental health note (continues at baseline, denies acute depression); December 2013 VA mental health note (denies depression); July 2013 VA mental health note (mild depression at times); April 2013 VA mental health note (denies depression); October 2012 VA mental health note (depression has improved); October 2011 VA mental health nursing note (depression nearly every day); October 2011 VA mental  health telephone note (Veteran requests a stronger medication for depression); March 2009 VA mental health note (down at times); March 2009 Veteran statement (has to take his prescription medication each morning to get going from depression, hopes new medications will help with his depression); February 2009 VA mental health note (moderate depression); March 2008 VA mental health note (mood mildly depressed); January 2008 VA mental health note (mood mildly depressed).  The Veteran has repeatedly denied any prolonged or severe depression.  See September 2015 through March 2010 VA mental health notes.  Accordingly, the Board finds that the evidence of record indicates the Veteran's depression more nearly approximates a disturbance of motivation and mood, a symptom which warrants a 50 percent rating.  

The Board finds the evidentiary record does not indicate the Veteran's anxiety, his panic symptoms to include hypervigilence, or his disturbance of motivation and mood to include depression, were frequent or severe enough to affect the Veteran's ability to function independently, appropriately, or effectively, to make them of the kind of symptoms enumerated in the schedule of ratings for mental disorders for a 70 percent disability rating.  The Veteran's treating VA mental health professionals, as well as the March 2009 and December 2015 VA examiners, repeatedly described the Veteran as appropriately and casually dressed, neatly groomed, with adequate hygiene, and as cooperative with good eye contact.  See, e.g., March 2014 VA mental health telehealth note; December 2013 VA mental health note; October 2013 VA mental health note; July 2013 VA mental health note; April 2013 VA mental health note; July 2012 VA mental health note; May 2012 VA mental health note; January 2012 VA mental health note; October 2011 VA mental health note; March 2009 VA mental health note; December 2008 VA mental health note; October 2008 VA mental health note; January 2008 VA mental health note.  Accordingly, the Board finds the frequency, severity, and duration of the Veteran's anxiety, panic symptoms to include hypervigilence, and his depression are not of the kind as those contemplated in the schedule of ratings for mental disorders for a 70 percent disability rating.  Accordingly, the Board finds the Veteran did not experience a deficiency in mood of the kind contemplated by the 70 percent disability rating.

Next, the Board finds that the evidence of record indicates the Veteran's PTSD symptoms resulted in occupational impairment with reduced reliability and productivity, but that he was able to function independently, effectively, and appropriately, which more closely approximates a 50 percent disability rating.  The totality of the evidence of record indicates the Veteran worked in law enforcement for around eight and a half years.  See March 2009 VA examination report; October 2008 VA mental health note; October 2007 Agent Orange clinic note.  The Veteran then worked as a supervisor at a tire company for around 10 years, until he retired around 1991.  See November 2013 VA pulmonology consultation; October 2009 Veteran statement; March 2009 VA examination report; October 2008 VA mental health note.  The Veteran has reported that while he worked at the tire company, he had difficulties due to his increased startle response, to include when pallets would drop and hit the floor because they would sound like a rocket going off.  See October 2009 Veteran statement; January 2008 VA mental health note.  The evidence of record also indicates the Veteran owned his own pawn shop from around 1996 until 2007.  See December 2015 VA examination report; March 2009 VA examination report; August 2008 VA mental health note.  The Veteran has reported experiencing some stress due to the business.  See March 2008 VA mental health note.  However, upon VA examination in December 2015, the Veteran reported he closed his pawn shop due to problems with the economy, and because he had to take care of his mother.  During the appeal period, the Veteran reported that he continued to feel guilty about his failed jobs over the years due to his irritability and other symptoms that he has now come to see as symptoms of his PTSD.  See September 2009 VA mental health note.  He also told his treating VA psychologist that he would try to find a part-time job of low stress.  See March 2008 VA mental health note.  Further, the Veteran has reported that his PTSD has affected his ability to work, and that he was turned down for at least one job due in 2007 because they did not want someone with PTSD working at a military base gate.  See July 2011 substantive appeal; November 2007 Veteran statement.

The evidence of record does not indicate that the Veteran has worked during the appeal period, since he closed his pawn shop in 2007.  Although the Veteran reported in 2008 that he would try and find a part-time job that was low-stress, the evidence of record does not provide any further information on any attempts to find or apply for a new job during the appeal period.  Although the Veteran indicated he would have some difficulty in his job at the tire company due to his increased startle response, indicated generally his pawn shop could be stressful, and reported feeling guilt over "failed" jobs over the years due to what he now sees were PTSD symptoms, the Veteran has not indicated he was subject to any disciplinary action or lost a job because of complications from his PTSD symptoms.  Further, although the Veteran indicated he was turned down for a job working at a military gate because of his PTSD, the evidence of record contains no further information regarding this job application or the reasons the Veteran was not hired, and the totality of the evidence indicates the Veteran was able to maintain employment in other fields, to include a prior law enforcement position.  For these reasons, the Board finds the evidence of record indicates the Veteran's PTSD symptoms resulted in impairment in work which more nearly approximated occupational impairment with reduced reliability and productivity, commensurate with a 50 percent rating; the frequency, severity, and duration of his occupational impairment did not rise to the level of that contemplated by a 70 percent disability rating.

Finally, the Board finds that the evidence of record indicates the Veteran experiences difficulty in maintaining and establishing effective social relationships due to his PTSD symptoms, but not an inability to establish and maintain social relationships, including with his family.  The evidence of record indicates the Veteran has been divorced three times, and is not currently married.  See, e.g., July 2011 substantive appeal; March 2009 VA examination report.  The Veteran has reported that these marriages ended because his wives did not take his PTSD symptoms, to include his irritability and his angry outbursts, well.  See, e.g., October 2009 Veteran statement; September 2009 VA mental health note; see also November 2008 VA mental health note (Veteran attributes the end of his first marriage to PTSD symptoms that were undiagnosed).  The evidence of record also indicates the Veteran was in at least one romantic relationship during the appeal period, however he experienced a number of unspecified problems in that relationship, and ultimately decided to end it, stating he decided it was harmful to him.  See, e.g., January 2012 VA mental health note; November 2009 VA mental health note; see also December 2015 VA examination report (no current romantic relationship).

The evidence of record indicates the Veteran does not have many family members.  The Veteran has reported being an only child.  See, e.g., March 2009 VA examination report.  The Veteran has two adult children from his first marriage.  In a March 2009 statement the Veteran stated he hardly ever sees his children, and in the July 2011 substantive appeal, stated he has a bad relationship with his children and other family members.  A June 2009 VA mental health treatment note reported the Veteran's feelings were hurt because neither child came to see him on Father's Day.  However, at other times throughout the appeal period, the Veteran has reported his relationships with his children as good or good most of the time, and that he is close with his children.  See December 2015 VA examination report; March 2009 VA examination report.  Further, in an October 2008 VA mental health note, the Veteran reported that although his PTSD symptoms had resulted in the end of his first marriage and therefore loss of time with his children when they were young, the Veteran reported he had been able to repair these relationships for the most part in recent years.  The evidence of record also indicates the Veteran does have contact with at least his son, and the Veteran has repeatedly indicated he would never consider harming himself due to his relationship with his grandson.  See, e.g., November 2015 VA mental health telephone note; October 2011 VA mental health telephone encounter note; March 2009 Veteran statement; March 2009 VA examination report; November 2008 VA mental health note.

The evidence of record indicates that during the appeal period, the Veteran's elderly mother came to live with him, and he had to care for her due to her health issues.  See, e.g., February 2009 VA mental health note.  This situation caused a lot of stress for the Veteran; however, the totality of the evidence of record does not indicate that the Veteran had difficulty in adapting to the stressful circumstance, as would be contemplated by a 70 percent disability rating.  The evidence of record indicates that one of the ways the Veteran would deal with his PTSD symptoms was by finding a quiet place in the woods to relax and refocus.  See March 2008 VA mental health note.  The Veteran did report that it was hard for him to spend time in the woods because it was difficult for him to be away from his mother, and that he felt trapped by having to be her caregiver.  See, e.g., March 2009 VA examination report.  The Veteran also reported continuing frustration and stress because he felt like his mother was being controlling and treating him like a child.  However, the Veteran would often discuss and vent his frustrations with his treating VA psychologist.  See, e.g., May 2012 VA mental health note; January 2012 VA mental health note; September 2011 VA mental health note; July 2011 VA mental health note; June 2010 VA mental health note; May 2010 VA mental health note.  Further, beginning in 2012, the Veteran stopped drinking, which often precipitated his feelings of irritability.  See, e.g., December 2015 VA examination report.  The Veteran also reported reduced feelings of irritability and agitation once he came to accept his mother would not change, and although he would still get frustrated, the Veteran reported he was trying to remain more positive about the situation, and he and his mother were getting along better.  See, e.g., January 2013 VA mental health note; October 2012 VA mental health note; May 2012 VA mental health note; April 2012 VA mental health note.  Accordingly, the Board finds that while the Veteran experienced stress while his mother lived with him and while having to care for her, the Veteran was able to find ways to adapt to the stressful circumstance through time in the woods, venting during VA therapy sessions, and by discontinuing his alcohol intake and readjusting his outlook on the situation.  

In 2015, the Veteran's mother was moved to a nursing home, and the Veteran now lives alone.  See, e.g., December 2015 VA examination report; November 2015 VA mental health telephone note.  The evidence of record indicates the Veteran has not had an extensive social life during the appeal period, and that his PTSD is manifested by difficulty in social relationships.  The Veteran has reported that he does not like to be around people, and that as often as he can, he will go to the woods and spend time in an old bus which he has turned into a camper by a creek.  See March 2009 VA examination report; March 2009 Veteran statement.  The Veteran has also reported he will plan his days so that he does not have to interact with other people or be in the presence of others for long periods of time, to include not going into malls and only shopping at a place late at night or when he does not see many cars.  See July 2011 substantive appeal; October 2009 Veteran statement.  The Veteran has reported his hobbies and stress-reducing activities are hunting and fishing.  See, e.g., March 2009 VA examination report; November 2008 VA mental health note.  Upon VA examination in March 2009, the Veteran reported having one or two friends, and that he would go hunting with one of his friends.  The evidence of record indicates the Veteran also belonged to a hunting club, although he did get into a heated argument at such club after drinking too much in June 2010.  See June 2010 VA mental health note.  Upon VA examination in December 2015, the Veteran reported he had one or two friends who live in the same area and they see each other from time to time, but that the friend with whom he used to hunt has not been able to go due to health issues.  

Accordingly, the Board finds that as the evidence indicates the Veteran has been able to maintain friendships with at least one to three people throughout the appeal period, and participate in a hunting club despite some conflict on at least one occasion precipitated by drinking, the evidence of record does not indicate the Veteran is unable to establish and maintain effective social and family relationships.  For these reasons, the Board finds the evidence of record indicates the Veteran has only difficulty establishing and maintaining effective social relationships, commensurate with a 50 percent rating.

Here, the Board has considered the Veteran's claim, and the lay and medical evidence of record, and concludes that based upon the totality of the evidence of record, the Veteran's level of social and occupational impairment due to the symptoms of his service-connected PTSD do not warrant a rating in excess of 50 percent.  The Board finds occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not shown, and the evidence of record more closely approximates the criteria for a 50 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, during the appeal period the Veteran's PTSD has been manifested by anxiety, depression, suicidal ideation, alcohol abuse, sleep disturbances, nightmares, impaired concentration, irritability and anger outbursts, intrusive thoughts and memories, hypervigilence and increased startle response, memory impairment, panic attacks, and social isolation.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran's other service-connected disabilities are chronic ischemic heart disease, sensorineural hearing loss of the left ear, and tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the veteran claims that his service-connected disabilities prevent him from working.  

Although the evidence of record indicates the Veteran's PTSD symptoms may have resulted in occupational impairment in the past, as discussed above, the evidence of record does not indicate that the Veteran is unable to work due to his PTSD.  As discussed above, the Veteran reported he closed his pawn shop in 2007 due problems with the economy and because he had to take care of his mother.  See December 2015 VA examination report.  Further, although the Veteran stated in his July 2011 substantive appeal that his PTSD has affected his ability to work, neither the Veteran nor his representative has put forth statements indicating that the Veteran's service-connected PTSD renders him unemployable.  Accordingly, as neither the Veteran nor his representative has raised the issue of TDIU as a result of his PTSD, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


